                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE


 UNITED STATES OF AMERICA                      )
                                               )              No. 3:18-CR-00172
 v.                                            )
                                               )              Hon. Katherine A. Crytzer, USDJ
 MICHAEL A. LaPAGLIA, M.D.                     )              Hon. Debra C. Poplin, USMJ



              MOTION OF THE DEFENDANT MICHAEL A. LaPAGLIA, M.D.
                    FOR LEAVE TO FILE PAST THE DEADLINE



         The Defendant MICHAEL A. LaPAGLIA, M.D. (“Dr. LaPaglia”), by undersigned

 counsel, respectfully moves this Honorable Court for leave to file past the deadline a sentencing

 memorandum.


         IN SUPPORT of this motion, this Defendant states as follows:


         1. Late on Friday, March 19, 2021, the United States file in this case its sentencing

 memorandum. The United States filed also, at the time of filing the sentencing memorandum, a

 motion for an upward variance, seeking a term of imprisonment above the advisory Guidelines

 range. This motion presented the United States’ first argument for an upward variance in this

 case.


         2. For the purpose of fairness and efficiency, the Defendant could, with leave to file past

 the existing deadline, respond in a single memorandum to the United States’ sentencing

 memorandum and its motion for an upward variance. In the alternative, the Defendant could file

 a sentencing memorandum within a day or two after March 19, and then file later, within the

 time allowed by the applicable local rule, a written response to the pending motion.



Case 3:18-cr-00172-KAC-DCP Document 50 Filed 03/19/21 Page 1 of 2 PageID #: 232
        3. The Defendant does not disagree with the calculations in the United States’ filings that

 the applicable Guidelines range is six to 12 months’ imprisonment, and that a probationary

 sentence is authorized.


        WHEREFORE, premises considered, the Defendant requests an extension of time to file

 a sentencing memorandum, and instruction from the Court concerning a written response to the

 United States’ pending motion.


                                                Respectfully submitted,



                                                s/ Francis L. Lloyd, Jr.
                                                LAW OFFICE OF FRANCIS L. LLOYD, JR.
                                                9111 Cross Park Drive, Suite D-200
                                                Knoxville, TN 37923
                                                tel: (865) 470-4077
                                                E-Mail: FLLloydJr@gmail.com
                                                  Counsel for Michael A. LaPaglia, M.D,

                                          CERTIFICATE OF SERVICE
                  I hereby certify that a copy of this document was filed electronically. Notice of
 this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
 on the electronic filing receipt. All other parties will be served by regular U.S. Mail. Parties may
 access this filing through the Court’s electronic filing system.

                                                        s/ Francis L. Lloyd, Jr.




                                                   2

Case 3:18-cr-00172-KAC-DCP Document 50 Filed 03/19/21 Page 2 of 2 PageID #: 233
